 
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Second Amendment to Amended and Restated Credit Agreement (this "Amendment
Agreement") is dated as of June 23, 2009 by and among Lower Lakes Towing Ltd.,
Lower Lakes Transportation Company, Grand River Navigation Company, Inc., the
other Credit Parties signatory hereto, the other Lenders signatory hereto and
General Electric Capital Corporation, as Agent.
 
W I T N E S S E T H :
 
WHEREAS, the Credit Parties, the lenders party thereto, and the Agent entered
into that certain Amended and Restated Credit Agreement dated as of February 13,
2008 and amended as of June 24,2008 (the "Credit Agreement");
 
WHEREAS, the Lenders and the Agent have agreed to further amend the Credit
Agreement to effect certain changes thereto requested by the Credit Parties as
set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to such terms in the Credit
Agreement, as amended hereby.
 
2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:
 
2.1.          Section 1.1(a)(ii) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
 
(ii)           For the period from April 1 through July 31 of each calendar
year, the Cdn. Revolving Lenders shall establish (on a several and not joint or
joint and several basis) in favor of Lower Lakes a seasonal overadvance
revolving credit facility (the "Cdn. Seasonal Facility") which shall be subject
to the terms contained herein that are applicable to the Cdn. Revolving
Loan.  For greater certainty, the Cdn. Seasonal Facility is a sub facility of
the Cdn. Revolving Credit Facility and shall not be subject to the limits of the
Cdn. Borrowing Base but shall be subject to the Cdn. Maximum Amount.  The Cdn.
Seasonal Facility shall be in an amount not to exceed (all as determined in Cdn.
Dollars using, where applicable, the Cdn. Dollar Equivalent Amount) the lesser
of: (A) US $10,000,000 less the principal amount outstanding under the US
Seasonal Facility, or (B)  75% of the aggregate Fair Market Value of the Cdn.
Vessels owned by the Cdn. Credit Parties and the US Owned Vessels less the
aggregate of (i) the principal amount outstanding under the Cdn. Term Loan, the
principal amount outstanding under the US Term Loan and the principal amount
outstanding under the Engine Term Loan, (ii) the aggregate amount of the
obligations secured by Liens attaching to the Cdn. Vessels and the US Owned
Vessels that have priority to the Liens securing the Obligations, and (iii) the
principal amount outstanding under the US Seasonal Facility; provided, that if
Lower Lakes has certified to the Agent in the applicable Cdn. Notice of
Revolving Credit Advance that the all or a portion of the proceeds of the
related Cdn. Revolving Credit Advance will be directly applied to pay any
obligation described in clause (ii) above, then such obligation will not be
counted in determining availability for such Advance.  The aggregate of all Cdn.
Revolving Credit Advances (including Advances under the Cdn. Seasonal Facility)
shall at no time exceed the Cdn. Maximum Amount.
 

--------------------------------------------------------------------------------


 
2.2.           Section 1.1(c)(ii) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
 
(ii)           For the period from April 1 through July 31 of each calendar
year, the US Revolving Lenders shall establish (on a several and not joint or
joint and several basis) in favor of LLTC a seasonal overadvance revolving
credit facility (the "US Seasonal Facility") which shall be subject to the terms
contained herein that are applicable to the US Revolving Loan.  The  amount
outstanding under the US Seasonal Facility shall be in an amount not to exceed
(all as determined in US Dollars using, where applicable, the US Dollar
Equivalent Amount) the lesser of: (A) US $10,000,000 less amounts outstanding
under the Cdn. Seasonal Facility, or (B) 75% of the aggregate Fair Market Value
of the Cdn. Vessels owned by the Cdn. Credit Parties and the US Owned Vessels
less the aggregate of (i) the principal amount outstanding under the Cdn. Term
Loan, the principal amount outstanding under the US Term Loan and the principal
amount outstanding under the Engine Term Loan, (ii) the aggregate amount of the
obligations secured by Liens attaching to the Cdn. Vessels and the US Owned
Vessels that have priority to the Liens securing the Obligations, and (iii)
amounts outstanding under the Cdn. Seasonal Facility; provided, that if LLTC has
certified to the Agent in the applicable US Notice of Revolving Credit Advance
that the all or a portion of the proceeds of the related US Revolving Credit
Advance will be directly applied to pay any obligation described in clause (ii)
above, then such obligation will not be counted in determining availability for
such Advance.  The aggregate principal amount of all US Revolving Credit
Advances (including Advances under the US Seasonal Facility) shall at no time
exceed the US Maximum Amount.
 
2.3.           Section 6.7 of the Credit Agreement is hereby amended by deleting
therein to "US$300,000" and replacing it with a reference to "US$500,000".
 
2.4.           Annex A to the Credit Agreement is hereby amended by deleting the
definitions of Capital Expenditures, EBITDA, Fixed Charge Coverage Ratio, Fixed
Charges, Funded Debt and Working Capital in their entirety and replacing them
with the following:
 
"Capital Expenditures" means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided, that for the
purposes of paragraphs (a) and (d) of Annex G, (i) any proceeds in excess of
$15,000,000 arising in respect of either the warrant exercise program of Rand or
other capital securities issued by Rand which are contributed to LLTC and
applied thereby to reduce the outstanding balance of the US Revolving Credit
Facility shall be deducted from Capital Expenditures in the year in which such
amounts are so applied and (ii) Capital Expenditures shall include both paid and
accrued amounts, including such amounts relating to dry dock expenses.
 
2

--------------------------------------------------------------------------------


 
"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation and
amortization for such period, (iv) amortized debt discount for such period, (v)
non-cash deferred transaction costs incurred as of the Original Closing Date
with respect to the transactions contemplated by the Original Credit Agreement
not to exceed $1,000,000 in the aggregate, (vi) any non-cash (valuation) losses
that have not been deducted in determining consolidated net income (including
losses on interest rate swap contract valuations, write-offs of intangible
assets to fair value, write-offs of goodwill to fair value and valuation
allowances for deferred taxes), in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, (vii) any non-cash lease
deferrals in such period and (viii) the amount of any deduction to consolidated
net income as the result of any grant of any Stock to any member of the
management or director of such Person, in each case to the extent included in
the calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication.  For purposes of this definition,
the following items shall be excluded in determining consolidated net income of
a Person: (1) the income (or deficit) of any other Person accrued prior to the
date it became a Subsidiary of, or was amalgamated or consolidated into, such
Person or any of such Person's Subsidiaries; (2) the income (or deficit) of any
other Person (other than a Subsidiary) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period; (5) any write-up of any
asset; (6) any net gain from the collection of the proceeds of life insurance
policies; (7) any net gain arising from the acquisition of any securities, or
the extinguishment, under GAAP, of any Indebtedness, of such Person; (8) in the
case of a successor to such Person by consolidation or amalgamation or as a
transferee of its assets, any earnings of such successor prior to such
consolidation, amalgamation or transfer of assets; (9) any fees and
out-of-pocket expenses incurred in connection with the Second Amendment to
Amended and Restated Credit Agreement dated as of June 23, 2009; and (10) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.
 
3

--------------------------------------------------------------------------------


 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any fiscal
period, the ratio of EBITDA less Capital Expenditures (excluding Capital
Expenditures financed through specifically arranged financings approved of by
the Lenders in writing) to Fixed Charges; provided, that for calculations made
as of the end of each Fiscal Year, Capital Expenditures incurred in the first
Fiscal Quarter of such Fiscal Year shall not be deducted from EBITDA.
 
"Fixed Charges" means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) Taxes paid in cash with respect to such fiscal period (excluding
franchise taxes paid which are accounted for as a general and administrative
expense and are included in EBITDA), plus (d) dividends paid in cash in such
period in respect of the Preferred Equity.
 
"Funded Debt" means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
the Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons, but excluding the
guaranty by LLTC of the Funded Debt of Voyageur Maritime Trading Inc.
 
"Working Capital" means, on a consolidated basis, Parent and its Subsidiaries'
assets (excluding cash balances, interest rate swap valuation assets and
deferred income tax assets) less current liabilities (excluding Revolving Loan
Advances, interest rate swap valuation liabilities, liabilities converted to
equity and deferred income tax liabilities).
 
2.5.           Annex G to the Credit Agreement is hereby amended by deleting
paragraphs (a) and (c) thereof in their entirety and replacing them with the
following:
 
(a)           Minimum Fixed Charge Coverage Ratio.  Rand shall have on a
consolidated basis, (i) for the fiscal year to date periods then ended as of
June 30, 2008, September 30, 2008, and December 31, 2008, a Fixed Charge
Coverage Ratio for such fiscal year to date period then ended of 2.90:1.00,
2.75:1.00 and 2.45:1.00, respectively and (ii) at the end of each Fiscal Quarter
set forth below, a Fixed Charge Coverage Ratio for the 12-month period then
ended of not less than the following:
 
Period
Ratio
June 30, 2009 through December 31, 2011
1.10:1.0
March 31, 2012 through December 31, 2012
1.15:1.0
March 31, 2013 and for each Fiscal Quarter ending thereafter
1.20:1.0

 
4

--------------------------------------------------------------------------------


 
(c)           Maximum Senior Funded Debt to EBITDA Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Year set forth below, a Senior
Funded Debt to EBITDA Ratio as of the last day of such Fiscal Year and for the
12-month period then ended of less than the following:
 
Fiscal Years
Ratio
Fiscal Year 2010
3.50:1.0
Fiscal Year 2011
3.20:1.0
Fiscal Year 2012 and
each Fiscal Year ending thereafter
3.00:1.0

 
3.             Conditions to Effectiveness.  The effectiveness of this Amendment
Agreement is expressly conditioned upon the execution of this Agreement by the
Credit Parties, the Agent and each Lender and the satisfaction of the following
conditions:
 
(a)           Reaffirmation.  Each Credit Party shall have executed and
delivered the Reaffirmation of Guaranty in the form of Exhibit A attached
hereto.
 
(b)           Amendment Fee.  The Borrowers shall have paid the Agent an
amendment fee of  0.50% times the aggregate Commitments, to be paid ratably
among the Lenders.
 
(c)           Other Documents.  The Borrowers shall provide such other
documents, instruments and agreements as the Agent may reasonably request.
 
4.             Representations and Warranties of the Credit Parties.
 
4.1.           Each of the Credit Parties represents and warrants that the
execution, delivery and performance by each of the Credit Parties of this
Amendment Agreement and the documents and instruments delivered in connection
therewith have been duly authorized by all necessary corporate action and that
this Amendment Agreement is a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as the enforcement thereof may be subject to (a) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
 
4.2.           Each of the Credit Parties hereby certifies that each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents (as amended through the date hereof) is true and correct in all
material respects on and as of the date hereof as if made on the date hereof,
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date.
 
5

--------------------------------------------------------------------------------


 
5.             Reference to and Effect on the Credit Agreement.
 
5.1.           Upon the effectiveness of this Amendment Agreement, each
reference in the Credit Agreement to "this Agreement," "hereunder," "hereof,"
"herein" or words of like import and each reference to the Credit Agreement in
each Loan Document shall mean and be a reference to the Credit Agreement as
amended hereby.
 
5.2.           Except as specifically amended above, all of the terms,
conditions and covenants of the Credit Agreement and the other Loan Documents
shall remain unaltered and in full force and effect and shall be binding upon
the Credit Parties in all respects and are hereby ratified and confirmed.
 
5.3.           The execution, delivery and effectiveness of this Amendment
Agreement shall not operate as a waiver of (a) any right, power or remedy of any
Lender or the Agent under the Credit Agreement or any of the other Loan
Documents, or (b) any Event of Default or Default under the Credit Agreement.
 
6.             CHOICE OF LAW.  THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
 
7.             Execution in Counterparts.  This Amendment Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
8.             Headings.  Section headings in this Amendment Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Amendment Agreement for any other purposes.
 
[signature page follows]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have executed
this Amendment Agreement as of the date first above written.
 

 
LOWER LAKES TOWING LTD.
                 
 
By: 
/s/ Scott Bravener             
Title: 
President                   

 
LOWER LAKES TRANSPORTATION COMPANY
                 
 
By: 
/s/ Scott Bravener             
Title: 
President                   

 
GRAND RIVER NAVIGATION COMPANY, INC.
                 
 
By: 
/s/ Laurence S. Levy             
Title: 
Vice President                   

 
RAND LOGISTICS, INC.
                 
 
By: 
/s/ Joseph W. McHugh, Jr.             
Title: 
Chief Financial Officer                   

 

--------------------------------------------------------------------------------


 

 
RAND LL HOLDINGS CORP.
                 
 
By: 
/s/ Laurence S. Levy               
Title: 
President                     

 
RAND FINANCE CORP.
                 
 
By: 
/s/ Joseph W. McHugh, Jr.               
Title: 
Treasurer                   

 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, L/C Guarantor, Documentation
Agent and Lender
                 
 
By: 
/s/ Joseph Tunney            
Title: 
Duly Authorized Signatory                  

 
NATIONAL CITY BANK, as Co-Syndication Agent and Lender
                 
 
By: 
             
Title: 
                   

 

--------------------------------------------------------------------------------


 

 
NATIONAL CITY BANK, CANADA BRANCH, as Lender
                 
 
By: 
             
Title: 
                   

 
KBC BANK NV, as Lender
                 
 
By: 
/s/ Sandra T. Johnson            
Title: 
Managing Director                  

 
By: 
/s/ Robert Snauffer            
Title: 
Managing Director                  

 